Appeal by the defendant from a judgment of the Supreme Court, Kings County (Potoker, J.), rendered November 1, 1983, convicting him of grand larceny in the second degree, upon his plea of guilty, and imposing sentence. By decision and order dated July 28, 1986 this court held the appeal in abeyance pending the completion of a Wade hearing (People v Marshall, 122 AD2d 283). Upon completion of the ordered hearing and upon the decision rendered by Criminal Term (Douglass, J.), dated January 21, 1987 it is,
Ordered that the judgment is affirmed.
Justice Niehoff has been substituted for former Justice Lazer (see, 22 NYCRR 670.2 [c]).
We find that the arresting officers at bar possessed reasonable suspicion of criminal activity enabling them to briefly detain the defendant so that the complaining witness could be brought to the suspect’s location for the purpose of an immediate showup identification (see, People v Whitmore, 123 AD2d 336, lv denied 68 NY2d 919). We further find that the showup procedure was not unduly suggestive and the identification emanated from the victim’s independent recollections of the *515defendant rather than any improper conduct on the part of the police (see, People v Kennerly, 117 AD2d 624, lv denied 67 NY2d 945). Thompson, J. P., Niehoff, Lawrence and Eiber, JJ., concur.